  Case 3:21-cv-03009-RAL Document 3 Filed 04/30/21 Page 1 of 4 PageID #: 34




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH DAKOTA
                         CENTRAL DIVISION

 GOVERNOR KRISTI NOEM, in her
 official capacity as the Governor of
 South Dakota, et al.,

                                  Plaintiffs,
                                                    Case No. 3:21-cv-03009
 v.

 DEB HAALAND, in her official
 capacity as United States Secretary of the
 Interior, et al.,

                                Defendants.


        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       South Dakota has hosted an annual Independence Day fireworks celebration at

Mount Rushmore National Memorial (the “Memorial”) since 1998. After a several-year

pause due to forest conditions, the State resumed the event in 2020, pursuant to a

permit issued by the Department of the Interior (the “Department”). The Department

conducted a risk assessment and determined that the fireworks show posed little risk to

the environment or public safety, and the State hosted a safe and successful event on

July 3, 2020.

       This year, however, the Department denied the State’s permit request for an

identical fireworks celebration in July 2021, even though risk levels are even lower this

year than they were in 2020. Worse, the Department provided no substantive
  Case 3:21-cv-03009-RAL Document 3 Filed 04/30/21 Page 2 of 4 PageID #: 35




explanation for the denial. Plaintiffs, Kristi Noem, in her official capacity as Governor

of South Dakota, and the State of South Dakota (the “State”), challenge this denial as

an arbitrary and capricious agency action under the Administrative Procedure Act, 5

U.S.C. §706.

      Plaintiffs ask this Court to issue a preliminary injunction requiring Defendants

to grant the State’s request for a permit to host a fireworks celebration at the Memorial

on July 3, July 4, or July 5, 2021. Fed. R. Civ. P. 65; D.S.D. Civ. LR 65.1.

      Plaintiffs are entitled to preliminary relief. The permit denial is a likely violation

of the APA because it was issued without any reasoned explanation, and DOI’s decision

runs counter to the evidence in the record. Plaintiffs will be irreparably harmed in the

absence of preliminary relief: The State and its economy will lose tens of millions of

dollars in direct spending and earned advertising if the fireworks event is canceled, and

the State will also suffer reputational damages that cannot be remedied through an

award of damages. And because the permit denial is likely unlawful, the equities and

public interest necessarily favor an injunction. For all these reasons, which are detailed

in an accompanying memorandum of law, per D.S.D. Civ. LR 7.1(B), the Court should

grant this motion and enter a preliminary injunction.




                                            2
 Case 3:21-cv-03009-RAL Document 3 Filed 04/30/21 Page 3 of 4 PageID #: 36




                                         Respectfully submitted,
Dated: April 30, 2021
                                         /s/Katie Hruska

                                         Katie Hruska (S.D. Bar. No. 4596)
                                         Mark Miller (pro hac vice application
                                         forthcoming)
                                         Special Assistant Attorney General
                                         500 East Capitol Avenue
                                         Pierre, SD 57501
                                         (605) 773-5999
                                         Katie.Hruska@state.sd.us
                                         Mark.Miller@state.sd.us

                                         Jeffrey M. Harris (pro hac vice)
                                         Bryan Weir (pro hac vice)
                                         James F. Hasson (pro hac vice)
                                         CONSOVOY MCCARTHY PLLC
                                         1600 Wilson Blvd., Suite 700
                                         Arlington, VA 22209
                                         (703) 243-9423
                                         jeff@consovoymccarthy.com
                                         bryan@consovoymccarthy.com
                                         james@consovoymccarthy.com




                                     3
  Case 3:21-cv-03009-RAL Document 3 Filed 04/30/21 Page 4 of 4 PageID #: 37




                          CERTIFICATE OF SERVICE

      I hereby certify that on April 30, 2021, I caused the foregoing document to be

served on all parties through in-person service of process.



                                               /s/Katie Hruska
                                               Katie Hruska




                                           4
